LAY, Chief Judge,
dissenting.
I respectfully dissent. Neither the Railway Labor Act (RLA) nor the Interstate Commerce Act (ICA) justifies removal under the “complete preemption doctrine.” The doctrine is a narrow one. It allows removal when the preemptive force of a statute is so “extraordinary” that it completely displaces an area of state law.
The Supreme Court has been careful to limit the situations in which removal is appropriate. The Court has applied the doctrine in cases involving section 301 of the LMRA, 29 U.S.C. § 185(a), and section 502(a) of ERISA, 29 U.S.C. § 1132. In Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 107 S.Ct. 1542, 1548, 95 L.Ed.2d 55 (1987), the Court examined the intent of Congress to determine whether section 502(a) of ERISA permitted removal. Justice Brennan, joined by Justice Marshall, concurred in the unanimous opinion of the Court, but wrote separately to emphasize the narrowness of the complete preemption doctrine:
[0]ur decision should not be interpreted as adopting a broad rule that any defense premised on congressional intent to preempt state law is sufficient to establish removal jurisdiction. The Court holds only that removal jurisdiction exists when, as here, “Congress has clearly manifested an intent to make causes of action ... removable to federal court.” (emphasis added). In future cases involving other statutes, the prudent course for a federal court that does not find a clear congressional intent to create removal jurisdiction will be to remand the case to state court.
*1092Id. 107 S.Ct. at 1548 (Brennan, J., concurring) (citation omitted) (emphasis in original).
No interpretation of the collective bargaining agreement is required here; therefore the RLA does not preempt state law. I would further hold under the circumstances presented here the ICA does not contain such extraordinary preemptive force as to invoke the complete preemption doctrine.
The Railway Labor Act
The majority finds that the employees’ state law claims exist only to the extent that the collective bargaining agreement with the railroad creates entitlement to payment. The majority also finds that the interpretation of the collective bargaining agreement must be submitted to arbitration as a minor dispute under the RLA. The majority thus concludes that removal was proper under the RLA and that there exists no jurisdiction over minor disputes. The Supreme Court recently addressed the error of these conclusions in Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. -, 108 S.Ct. 1877, 100 L.Ed.2d 410 (1988).
In Lingle, the Court held “that an application of state law is pre-empted by § 801 of the Labor Management Relations Act of 1947 only if such application requires the interpretation of a collective-bargaining agreement.” Id. 108 S.Ct. at 1885 (footnote omitted) (my emphasis).
The Court then described when “interpretation” is required:
A collective-bargaining agreement may, of course, contain information such as rate of pay and other economic benefits that might be helpful in determining the damages to which a worker prevailing in a state law suit is entitled. Although federal law would govern the interpretation of the agreement to determine the proper damages, the underlying state law claim, not otherwise pre-empt-ed, would stand. Thus, as a general proposition, a state law claim may depend for its resolution upon both the interpretation of a collective-bargaining agreement and a separate state law analysis that does not turn on the agreement. In such a case, federal law would govern the interpretation of the agreement, but the separate state law analysis would not be thereby pre-empted.
Id. 108 S.Ct. at 1885 n. 12 (citation omitted). The Court recognized the state law claim even though plaintiff would have to rely upon federal law for the determination of a damage award. The Court did not find that the state law claims were preempted by section 301 of the NLRA, let alone the complete preemption necessary for removal jurisdiction.
Here, plaintiffs assert claims under Minnesota common law and the Minnesota Uniform Fraudulent Transfer Act, Minn. Stat.Ann. §§ 518.41-51. As in Lingle, plaintiffs base their claims on definitive state law.
The majority finds that the Minnesota statute is not substantive, but that it seeks to enforce pre-existing creditor’s rights which “exist under independent law, such as contract law.” Supra at 1087. Interpretation of the collective bargaining agreement is required only to determine standing as a creditor, and to determine the amount of damages. The state statute creates an entitlement independent of the collective bargaining agreement, and is not preempted by the RLA.
Interstate Commerce Act
The Interstate Commerce Act is not as pervasive in scope as either section 301 of the LMRA or section 502(a) of ERISA. Therefore, the ICA does not completely preempt state law.
The general jurisdictional section of the ICA is contained in 49 U.S.C. § 10501. This section grants the Interstate Commerce Commission (ICC) jurisdiction over the “transportation” of people and property, and over related services. 49 U.S.C. § 10102(26). However, these sections do not confer jurisdiction over the sale of existing rail lines. Other sections of the ICA contain more specific grants of jurisdic*1093tion.1 However, none of these sections is as pervasive in scope as are the two recognized areas of complete preemption set forth in Taylor and Lingle. The very structure and specificity of these sections tend to deny that the whole field of transportation has been extraordinarily preempted so as to justify removal jurisdiction.
In Hayfield N.R.R. v. Chicago & N.W. Transp. Co., 467 U.S. 622, 104 S.Ct. 2610, 81 L.Ed.2d 527 (1984), the Supreme Court considered whether federal regulation of abandonment of rail lines was so pervasive as to preclude state action. Id. at 632-34, 104 S.Ct. at 2616-18. The Court stated:
The first contention attempts to bring this case within the narrow ambit of decisions in which this Court has indicated that congressional legislation so occupied the field of a particular subject area that state regulation within that field would be improper no matter how well state law comported with the federal policies involved. This Court has repeatedly affirmed, however, that “federal regulation of a field of commerce should not be deemed preemptive of state regulatory power in the absence of persuasive reasons — either that the nature of the regulated subject matter permits no other conclusion, or that the Congress has unmistakably so ordained.”
Id. at 632, 104 S.Ct. at 2616 (citations omitted). The Court considered four factors in finding no preemption. First, the Court found Congress had not “unmistakably ordained” that states may not exercise traditional power of eminent domain over railroad property. Second, nothing in the Act referred to federal preemption of disposition of abandoned lines. Third, there was no indication that the subject matter permitted “no other conclusion” than that it was governed by federal, not state regulation. Finally, state law traditionally “governs the condemnation of ordinary real property.” Id. at 632, 104 S.Ct. at 2616. The Court also found that condemnation did not obstruct the objectives of section 10905. Id. at 634-36, 104 S.Ct. at 2617-19.
This case is analogous to Hayfield. In Hayfield, the Court focused on section 10905 instead of the general jurisdictional statute, section 10501. This supports the contention that not all railroad transactions are preempted by federal law. The jurisdictional section at issue in our case, section 10901, (jurisdiction for construction and operation and exemptions for certain sales under Ex Parte No. 392, 1 I.C.C.2d 810 (Dec. 19, 1985)) is nearly identical to section 10905. Section 10901(c)(1) is identical to section 10905(c) except that it expresses what the ICC “may” do instead of what it “shall” do. The use of the word “may” tends to make section 10901 weaker than section 10905. Finally, conveyances of real property and restrictions on corporate transactions are generally matters of state concern. In Hayfield, not only did the Supreme Court fail to hold the field to be so completely preempted as to create removal jurisdiction, but it did not even find state law eminent domain preempted by the federal abandonment provisions.
The majority relies primarily on Chicago & N. W. Transp. Co. v. Kalo Brick & Tile Co., 450 U.S. 311, 101 S.Ct. 1124, 67 L.Ed.2d 258 (1981). The Supreme Court held that the ICA “precludes a shipper from pressing a state-court action for damages against a regulated carrier when the [ICC], in approving the carrier’s application for abandonment, reaches the merits of the matters the shipper seeks to raise in state court.” Id. at 331-32, 101 S.Ct. at 1137. However, this case is distinguishable from the facts here because the ICC did not in fact reach the merits of the fraudulent conveyance claims. Although the ICC claims it has continuing jurisdiction to evaluate the exemption granted by it to permit the sale, the ICC is not required to examine the merits of plaintiffs’ claims, and has not *1094done so. See 49 U.S.C. § 10901, Ex Parte No. 392, 1 I.C.C.2d 810 (Dec. 19, 1985).
In announcing its grant of class exemption permitting sale without compliance with the more rigorous requirements of section 10901, the ICC stated:
Finally, it should be noted that the use of the exemption process for approval of a transaction of this scope has raised some concern. We continue to believe that the policy underlying the exemption procedure established in Ex Parte No. 392 (Sub-No. 1) for the sales of lines to non-railroads remains valid and on the whole has been extremely beneficial to the shipping public. Nevertheless, it is true that the larger transactions, however one might define them, present issues which are at least somewhat less appropriately dealt with by the exemption process. More interests are more greatly affected, and the efficacy and fairness of revoking the exemption in a later proceeding becomes more questionable. Those difficulties are clearly raised with this transaction.
Wisconsin Central Ltd., Finance Docket No. 31102, Slip. op. at 3 (ICC Oct. 7, 1987). This indicates that the ICC has not reached the merits of plaintiffs’ claims and that it still had some apprehension over its grant of a class exemption.
I would hold that any preemptive force of either the RLA or the ICA is not of the magnitude necessary to completely preempt state law so as to create removal jurisdiction. I would reverse the district court’s decision and remand with orders that the case be remanded to state court.

. For example, 49 U.S.C. §§ 10901 (authorizing construction and operation of railroad lines), 10902 (authorizing action to provide adequate, efficient and safe facilities), 10903 (authorizing abandonment and discontinuance of railroad lines and rail transportation), 11301 (authority of certain carriers to issue securities and assume obligations and liabilities) and 11501 (ICC authority over interstate transportation) are such provisions.